EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) made this 20th day of October,
2014, among Jolanta Gajdzis (the “Seller”), Zhufeng Wang, Qingran Yang, and De
Hou Wang (collectively the “Buyer”) and Dinamo Corp., a Nevada corporation (the
"Company").

 

WHEREAS, the Company is a corporation subject to the reporting requirements of
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the shares of Common Stock are eligible for quotation on the OTC QB
(the “OTCQB”) under the symbol “DMRN”; and

 

WHEREAS, Seller owns 4,500,000 shares (the “Shares”) of common stock, par value
$.001 per share (the “Common Stock”), of the Company, representing 79.65% of the
issued and outstanding share capital of the Company on a fully diluted basis;
and

 

WHEREAS, Buyer desires to purchase from the Seller, and the Seller desires to
sell to the Buyer the Shares, on the terms and conditions of this Agreement; and

 

WHEREAS, immediately following the closing of the purchase of the Shares, the
outstanding securities of the Company shall be 5,650,000 shares of Common Stock
consisting of (a) 4,500,000 shares of Common Stock owned by Buyer, and (b)
1,150,000 shares of Common Stock owned by the Company's other stockholders.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:

 

1. SALE OF SHARES.

 

1.1 Share Purchase. Subject to the terms and conditions of this Agreement, at
the Closing (as defined in Section 2.1 below) to be held pursuant to Section 2
below, the Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase and acquire from the Seller, good and marketable title to
the Shares, free and clear of all mortgages, liens, encumbrances, claims,
equities and obligations to other persons of every kind and character, except
that the Shares are “restricted securities” as defined in the Securities Act of
1933, as amended (the “Securities Act”).

 

The purchase price for the Shares shall be $325,000, payable to the Seller (the
“Purchase Price”) on the Closing Date (as defined in Section 2.1 below).

 

1.2 Post-Closing Capital Structure. Immediately following the Closing there
shall be no outstanding securities, including without limitation, any warrants,
options or any other convertible securities, of the Company except 5,650,000
shares of Common Stock consisting of (a) 4,500,000 owned by Buyer; and (b)
1,150,000 shares of Common Stock owned by at least 27 other stockholders of the
Company. The Shares being sold to the Buyer from the Seller in this private
transaction represent an equity ownership of 79.65% on a fully diluted basis.

 

 
1


--------------------------------------------------------------------------------




  

2. THE CLOSING

 

2.1 Place and Time. The closing of the sale and purchase of the Shares (the
“Closing”) shall take place at the offices of David Lubin & Associates, PLLC, 10
S. Franklin Avenue, Valley Stream, N.Y. 11580 within two (2) business days after
the date on which all of the conditions and obligations of the Parties as set
forth in Articles 7 and 8 of this Agreement shall have been substantially
satisfied in all material respects or otherwise duly waived, or on such other
date and at such other place and date as the Buyer and the Seller may hereafter
agree upon in writing (such date of the Closing being referred to herein as the
“Closing Date”).

 

2.2 Deliveries by the Seller. At the Closing, the Seller shall deliver to Buyer
certificate(s) duly endorsed in blank or accompanied by stock powers duly
executed in blank, representing the 4,600,000 Shares, signature medallion
guaranteed, and all other documents, instruments and writings required (or
reasonably requested by the Buyer and/or its counsel), by this Agreement to be
delivered by the Seller at the Closing in the name of Zhufeng Wang in the amount
of 3,600,000 shares; Qingran Yang 679,500 shares; and De Hou Wang 220,500
shares.

 

2.3 Deliveries by the Seller and the Company. At the Closing, the Seller and/or
the Company shall deliver to the Buyer the following:

 

(a) A certificate issued by the Nevada Secretary of State as to the good
standing of the Company, dated within two days of the Closing Date;

 

(b) A true and complete copy of the Articles of Incorporation of the Company as
in effect as of the date of the Closing, certified by the Secretary of State of
Nevada;

 

(c) A true and correct copy of the By-Laws of the Company as in effect as of the
date of the Closing, certified by the Secretary of the Company;

 

(d) Notarized board resolutions authorizing all transactions contemplated by
this Agreement, including, without limitation with respect to the appointment of
the officers and directors provided for in Section 7.7 below;

 

(e) Duly executed resignations of all of the Company’s officer and director,
with the resignation of the Seller as a director being effective as of the
Closing Date;

 

(f) Copies of all tax returns filed by the Company, including contact
information for the accountants and auditors for the Company;

 

(g) SEC EDGAR filing codes, including passphrase;

 

(h) Copies of all correspondence between the Company and the SEC, FINRA and any
other regulatory agency;

 

 
2


--------------------------------------------------------------------------------




  

(i) Copy of CUSIP confirmation indicating current CUSIP number;

 

(j) Certified list of the stockholders from the transfer agent of the Company;

 

(k) The Company’s original minute books containing the resolutions and actions
by written consent of the directors and stockholders of the Company and the
Company’s other original books and records, including the Company’s financial
and accounting records (including the Company’s general ledger), all banking
records and other regulatory filings in whatever media they exist, including
paper and electronic media;

 

(l) Letter from COSMET terminating its agreement with the Company and a general
release executed in favor of the Company and its affiliates;

 

(m) Copies of all bank statements of the Company; and

 

(n) All other documents, instruments and writings required by this Agreement to
be delivered by the Company at the Closing, all of the Company’s original books
of account and record, and any other documents or records relating to the
Company’s business reasonably requested by Buyer in connection with this
Agreement.

 

3. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND COMPANY

 

The Seller and the Company, jointly and severally, represent, warrant and
covenant to and with Buyer, both as of the date of this Agreement and as of the
date of Closing, as an inducement to Buyer to enter into this Agreement and to
consummate the transaction contemplated hereby as follows:

 

3.1 Authorization of Agreement. The Company and the Seller are fully able,
authorized and empowered to execute and deliver this Agreement and any other
agreement or instrument contemplated by this Agreement and to perform their
respective covenants and agreements hereunder and thereunder. This Agreement and
any such other agreement or instrument, upon execution and delivery by the
Seller and the Company (and assuming due execution and delivery hereof and
thereof by the other parties hereto and thereto), will constitute a valid and
legally binding obligation of the Seller and the Company, in each case
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Company and the Seller under or by virtue of this Agreement or such other
agreement or instrument.

 

3.2 Ownership of the Shares. The Seller is the record and beneficial owner of
the Shares. The Seller holds the Shares free and clear of any lien, pledge,
encumbrance, charge, security interest, claim or right of another and has the
absolute right to sell and transfer the Shares to the Buyer as provided in this
Agreement without the consent of any other person or entity. Upon transfer of
the Shares to Buyer hereunder, Buyer will acquire good and marketable title to
the Shares free and clear of any lien, pledge, encumbrance, charge, security
interest, claim or right of another, other than applicable securities laws.

  

 
3


--------------------------------------------------------------------------------




 

3.3 No Breach. Neither the execution and delivery of this Agreement nor
compliance by the Company and/or the Seller with any of the provisions hereof
nor the consummation of the transactions and actions contemplated hereby will:

 

(a)  violate or conflict with any provision of the Articles of Incorporation or
By-Laws of the Company;

 

(b)  violate or, alone or with notice of the passage of time, result in the
breach or termination of, or otherwise give any contracting party the right to
terminate, or declare a default under, the terms of any agreement or other
document or undertaking, oral or written to which the Seller and/or the Company
is a party or by which any of them or any of their respective properties or
assets may be bound;

 

(c)  result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Seller and/or the
Company;

 

(d) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi governmental agency
against, or binding upon the Seller and/or the Company or upon any of their
respective properties or assets; or

 

(e)  violate any law or regulation of any jurisdiction relating to the Seller
and/or the Company or any of their respective assets or properties.

 

3.4 Obligations; Authorizations. Neither the Company nor the Seller are (i) in
violation of any judgment, order, injunction, award or decree which is binding
on any of them or any of their assets, properties, operations or business which
violation, by itself or in conjunction with any other such violation, would
materially and adversely affect the consummation of the transaction contemplated
hereby; or (ii) in violation of any law or regulation or any other requirement
of any governmental body, court or arbitrator relating to him or it, or to his
or its assets, operations or businesses which violation, by itself or in
conjunction with other violations of any other law, regulation or other
requirement, would materially adversely affect the consummation of the
transaction contemplated hereby.

 

3.5 Consents. There are no consents necessary or required from any third
parties, including, but not limited to, governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Company and the Seller for the execution and delivery of this Agreement
and the performance of their respective obligations hereunder.

 

3.6 SEC Reports. The Company has filed and will file in a timely manner with the
Securities and Exchange Commission (the “SEC”) all reports required to be filed
and is “current” in its reporting obligations (collectively, the “SEC Reports”).
As of their respective dates, the SEC Reports comply in all material respects
with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder and none of the SEC Reports contained an untrue statement
of a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Reports, and
none of the SEC Reports, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Reports is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). The Company has
not received any communication from the SEC, FINRA or any other regulatory
authority regarding any SEC Report or any disclosure contained therein.

 

 
4


--------------------------------------------------------------------------------




  

3.7 Financial Statements. The financial statements (the “Financial
Statements” of the Company included in the SEC Reports (including in each case
the related notes thereto), including without limitation, the audited financial
statements included in the Form 10-K, (i) are in accordance with the books and
records of the Company, (ii) are correct and complete in all material respects,
(iii) present fairly the financial position and results of operations of the
Company as of the respective dates indicated (subject, in the case of unaudited
statements, to normal, recurring adjustments, none of which were material) and
(iv) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis (“GAAP”). As of their respective dates,
the Financial Statements complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.

 

3.8 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has full power
and authority to own, lease and operate its properties and to carry on its
business as now being and as heretofore conducted. The Company is not qualified
or licensed to do business as a foreign corporation in any other jurisdiction
and neither the location of its assets nor the nature of its business requires
it to be so qualified.

 

3.9 Capitalization. The total authorized and issued capital stock of the Company
as of the date of this Agreement is 75,000,000 authorized and 5,650,000
outstanding shares of Common Stock, and no shares of preferred stock authorized
or issued. All of the issued and outstanding shares of Common Stock are duly
authorized and validly issued and outstanding, fully paid and non-assessable.
There are no subscriptions, options, warrants, convertible or exchangeable
securities or other rights' agreements or commitments (oral or otherwise)
obligating the Company to issue any shares of its capital stock or other
securities. No shares of capital stock of the Purchaser are subject to
preemptive rights or any other similar rights. There are (i) no outstanding
options, warrants, debentures, notes, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company, (ii) no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act, and (iii) no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or any agreement
providing any such rights).

 

 
5


--------------------------------------------------------------------------------




  

3.10 Liabilities.

 

(a) The Company has filed all federal, state and local tax returns which are
required to be filed by it, through and including the date hereof and as of the
Closing date, including, but not limited to, its federal income tax returns and
all taxes shown to be due thereon (together with any applicable penalties and
interest) have been paid. The Company has not incurred any liability for taxes
except in the ordinary course of business. The Company has paid or provided
adequate reserves for all taxes which have become due for all periods prior to
the date of this Agreement or pursuant to any assessments received by it or
which the Company is obligated to withhold from amounts owing to any employee,
creditor or other third party as at or with respect to any period prior to the
date of this Agreement. The income tax returns of the Company have never been
audited by the Internal Revenue Service or any regulatory body. The Company has
not waived any statute of limitations in respect of taxes, nor agreed to any
extension of time with respect to a tax assessment or deficiency.

 

(b) On the date hereof and as of the Closing Date, there are no liabilities,
debts or obligations of the Company, whether accrued, absolute, contingent or
otherwise (the “Liabilities”) that are not reflected in the Financial
Statements. As of the Closing, the Company will have no direct or indirect
Liabilities, including without limitation, any amounts owed to its transfer
agent, Edgar filing agent, accountants, auditors, counsel or any other person.

 

3.11 Shell Company. Notwithstanding the disclosure made on its SEC Reports, the
Company is a "shell company", as defined in Rule 12b-2 of the Exchange Act.

 

3.12 Actions and Proceedings. Neither the Seller nor the Company is a subject to
any outstanding orders, writs, injunctions or decrees of any court or
arbitration tribunal or any governmental department, commission, board, agency
or instrumentality, domestic or foreign, against, involving or affecting the
business, properties or employees of the Company or the Seller’s right to enter
into, execute and perform this Agreement (or any of the transactions
contemplated hereby). There are no actions, suits, claims or legal,
administrative or arbitration proceedings or investigations, including any
warranty or product liability claims (whether or not the defense thereof or
liabilities in respect thereof are covered by policies of insurance) relating to
or arising out of the business, properties or employees of the Company pending
or, to the best knowledge of the Company and the Seller, threatened against or
affecting the Company.

 

3.13 Compliance with Laws. The Company has complied in all respects with all
laws, ordinances, regulations and orders applicable to the conduct of its
business, including all laws relating to environmental matters, employees and
working conditions.

 

3.14 Bank Accounts and Credit Cards. At Closing, the Company will not have any
bank account, safe deposit box or credit or charge cards.

 

3.15 Stockholders. To be provided at Closing is a current stockholder list as
provided by the Company’s transfer agent. The Company and the Seller each
represent and warrant that there are no other stockholders of the Company, and
no other person owns or controls the shares of the Company, other than as
indicated on said stockholder list.

 

 
6


--------------------------------------------------------------------------------




  

3.16 Subsidiaries. There are no corporations, partnerships or other business
entities controlled by the Company. As used herein, “controlled by” means (i)
the ownership of not less than fifty (50%) percent of the voting securities or
other interests of a corporation, partnership or other business entity, or (ii)
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a corporation, partnership or other
business entity, whether through the ownership of voting shares, by contract or
otherwise. The Company has not made any investments in, nor does it own, any of
the capital stock of, or any other proprietary interest in, any other
corporation, partnership or other business entity.

 

3.17 Litigation, Compliance with Law. There are no actions, suits, proceedings,
or governmental investigations (or any investigation of any self-regulatory
organization) relating to the Company or the Seller or to any of its respective
properties, assets or businesses pending or, to the best of its knowledge,
threatened, or any order, injunction, award or decree outstanding against the
Company or the Seller or against or relating to any of its respective
properties, assets or businesses. Neither the Company nor the Seller is in
violation of any law, regulation, ordinance, order, injunction, decree, award or
other requirements of any governmental body, court or arbitrator relating to its
properties, assets or business.

 

3.18 Agreements and Obligations; Performance. At Closing, the Company will not
be a party to, or bound by any: (i) contract, arrangements, commitment or
understanding; (ii) contractual obligation or contractual liability of any kind
to any person; (iii) contract, arrangement, commitment or understanding with a
potential or actual customer or any officer, employee, stockholder, director,
representative or agent thereof; (iv) contract for the purchase or sale of any
materials, products or supplies; (v) contract of employment with any officer or
employee; (vi) deferred compensation, bonus or incentive plan or agreement;
(vii) management or consulting agreement; (viii) lease for real or personal
property (including borrowings thereon), license or royalty agreement; (ix)
union or other collective bargaining agreement; (x) agreement, commitment or
understanding relating to any Liability; (xi) contract involving aggregate
payments or receipts of any amount of funds; (xii) contract containing covenants
limiting the freedom of the Company to engage or compete in any line of business
or with any person in any geographic area; (xiii) contract or opinion relating
to the acquisition or sale of any business; (xiv) voting trust agreement or
similar stockholders' agreement; and/or (xiv) other contract, agreement,
commitment or understanding which affects its securities or any of its
properties, assets or business.

 

3.19 Permits and Licenses. The Company is in compliance in all respects with all
requirements, standards and procedures of the federal, state, local and foreign
governmental bodies which issued such permits, licenses, orders, franchises and
approvals.

 

3.20 Employee Benefit Plans. The Company does not maintain and is not required
to make contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Sections 4(2) and 4(1) of the Employee Retirement Income
Security Act of 1974, as amended).

 

3.21 Trading. The shares of Common Stock are quoted on the OTCQB under the
symbol “DMRN” and the shares of Common Stock are eligible for deposit with the
DTC. Actual sales of shares of Common Stock have taken place in the
over-the-counter market and have been reported on the OTCQB. The Company has not
received any correspondence and/or notice (nor has any reason to believe it will
in the future receive) regarding the continued eligibility of the Common Stock
to be quoted on the OTCQB or deposited with the DTC.

 

 
7


--------------------------------------------------------------------------------




 

3.22 Insurance. The Company has no insurance policies. The Company does not
provide any insurance.

 

3.23 Sarbanes-Oxley

 

(a) The Company (i) makes and keeps accurate books and records and (ii) maintain
and has maintained effective internal control over financial reporting as
defined in Rule 13a-15 under the Exchange Act and a system of internal
accounting controls sufficient to provide reasonable assurance that (A)
transactions are executed in accordance with management’s general or specific
authorization, (B) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (C) access to the Company’s assets is permitted only in accordance with
management’s general or specific authorization and (D) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(b) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by the Company in the reports it will file or submit
under the Exchange Act is accumulated and communicated to management of the
Company, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (iii) such disclosure controls and procedures are effective in
all material respects to perform the functions for which they were established.

 

(c) The Company has not been advised of (A) any significant deficiencies in the
design or operation of internal controls that could adversely affect the ability
of the Company and each of its subsidiaries to record, process, summarize and
report financial data, or any material weaknesses in internal controls and (B)
any fraud, whether or not material, that involves management or other employees
who have a significant role in the internal controls of the Company. There have
been no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

(d) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

3.24 Disclosure.Neither this Agreement, nor any certificate, exhibit, or other
written document or statement, furnished to the Buyer by the Seller and/or the
Company in connection with the transactions contemplated by this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to be stated in order to make the
statements contained herein or therein not misleading.

 

 
8


--------------------------------------------------------------------------------




  

4. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Company and the Seller, both as of the date
of this Agreement and as of the date of the Closing, as follows:

 

4.1 Authorization of Agreement. The Buyer is fully able, authorized and
empowered to execute and deliver this Agreement, and any other agreement or
instrument contemplated by this Agreement, and to perform his obligations
contemplated hereby and thereby. This Agreement, and any such other agreement or
instrument, upon execution and delivery by Buyer (and assuming due execution and
delivery hereof and thereof by the other parties hereto and thereto), will
constitute the legal, valid and binding obligation of each of the Buyer, in each
case enforceable against him in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Buyer under or by virtue of this Agreement or such other agreement or
instrument.

 

4.2 No Buyer Defaults. Neither the execution and delivery of this Agreement, nor
the consummation of the transaction contemplated hereby, will (i) violate,
conflict with or result in the breach or termination of, or otherwise give any
other contracting party the right to terminate, or constitute a default under
the terms of, any mortgage, bond, indenture or material agreement to which the
Buyer is a party or by which the Buyer or his property or assets may be bound or
materially affected, (ii) violate any judgment, order, injunction, decree or
award of any court, administrative agency or governmental body against, or
binding upon, the Buyer or upon the property of the Buyer, or (iii) constitute a
violation by the Buyer of any applicable law or regulation of any jurisdiction
as such law or regulation relates to Buyer or to the property of the Buyer.

 

4.3 No Litigation, Etc. There is no material suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to Buyer's best knowledge, threatened against, materially affecting
or which will materially affect, the property of the Buyer.

 

4.4 Investment Intent. The Buyer is acquiring the Shares being purchased
pursuant to this Agreement for his own account and for investment purposes and
not with a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part of the Shares except in
compliance with all applicable provisions of the Securities Act, the rules and
regulations promulgated by the SEC thereunder, and applicable state securities
laws.

 

4.5 Disclosure of Information.The Buyer has access to review all the SEC Reports
and Buyer has had an opportunity to discuss the business, management, financial
affairs and the terms and conditions of the offering of the Shares with Seller.
The Buyer understands that the Company is a shell, as defined in Rule 12b-2 of
the Exchange Act.

 

 
9


--------------------------------------------------------------------------------




  

4.6 Restricted Stock. The Buyer understands that the Shares have not been, and
will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Buyer’s representations as expressed herein. The Buyer
understands that the Shares constitute “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Buyer must hold the Shares indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.

 

4.7 Legend. The Buyer understands that all certificates representing securities
of the Company received by him pursuant to this Agreement shall bear the
following legend, or one substantially similar thereto:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for those shares under the Securities Act of 1933, as amended, or an
opinion satisfactory to the Company's counsel that registration is not required
under said Act.”

 

5. PRE-CLOSING COVENANTS AND AGREEMENTS OF THE PARTIES

 

The Seller and the Company and the Buyer (as to covenants they expressly are
providing below in this Section 5) hereby covenant and agree that, from the date
hereof and until the Closing:

 

5.1 Access. The Company (and its subsidiaries) shall afford to the officers,
attorneys, accountants and other authorized representatives of the Buyer free
and full access, during regular business hours and upon reasonable notice, to
the Company's books, records, personnel and properties (including, without
limitation, the work papers prepared by its auditors) so that the Buyer may have
full opportunity to make such review, examination and investigation as it may
desire of the Company's business and affairs. The Company will cause its
employees, accountants and attorneys to cooperate fully with said review,
examination and investigation and to make full disclosure to the Buyer of all
material facts affecting the Company's financial conditions and business
operations.

 

5.2 Conduct of Business. The Company shall conduct its business only in the
ordinary and usual course and make no material change thereto.

 

5.3 Liabilities. The Company shall not incur any Liability, direct or indirect,
absolute and continent, or otherwise, except in the ordinary course of its
business.

 

5.4 No Breach.Each of the parties hereto will (i) use its best efforts to assure
that all of its respective representations and warrants contained herein are
true in all material respects at and as of the date hereof, and as of the
Closing no breach shall occur with respect to any of the parties' covenants,
representations or warranties contained herein that has not been cured by the
Closing; (ii) not voluntarily take any action or do anything which will cause a
material breach of or default respecting such covenants, representations or
warranties; and (iii) promptly notify the other of any event or fact which
represents a breach or default.

 

 
10


--------------------------------------------------------------------------------




  

5.5 Other SEC/FINRA Filings. The Company shall file with the SEC and the FINRA
(if required) all required forms and disclosure items in a timely manner (which
forms and disclosure items must be approved by legal counsel to the Company and
the Buyer prior to filing and/or disclosure) required and/or relating to this
Agreement or otherwise.

 

5.6 Public Announcements. No party hereunder shall, without the express prior
written consent of the Buyer, make any announcement or otherwise disclose any
information regarding this Agreement and/or the transactions contemplated hereby
other than as required by law or otherwise deemed advisable in counsel's opinion
to ensure compliance with public disclosure requirements under the federal
securities laws. Notwithstanding the foregoing, the Buyer agrees that the
Company shall file a Current Report on Form 8-K with the SEC in the period
proscribed by applicable law regarding the execution and delivery of this
Agreement, provided, however, that the Buyer shall have had sufficient time to
review and comment on said Form prior to the filing thereof.

 

5.7 Brokers. Each of the Company and the Seller on the one hand, and the Buyer
on the other hand represent and warrant to the other that neither has employed
any broker, finder or similar agent and no person or entity with which each has
had any dealings or communications of any kind is entitled to any brokerage,
finder's or placement fee or any similar compensation in connection with this
Agreement or the transaction contemplated hereby.

 

5.8 Expenses. Each of the parties hereto agrees to bear its own expenses in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby.

 

5.9 Further Assurances. Each of the parties shall execute such documents or
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
in this Agreement.

 

6. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

6.1 Nature of Statements. All statements contained in any exhibit, certificate
or other instruments delivered by or on behalf of any party hereto pursuant to
this Agreement, shall be deemed representations and warranties by such party.

 

6.2 Survival of Representations and Warranties.Regardless of any investigation
at any time made by or on behalf of any party hereto or of any information any
party may have in respect thereof, all covenants, agreements, representations
and warranties made hereunder or pursuant hereto or in connection with the
transaction contemplated hereby shall survive the Closing and continue in effect
through the first anniversary of the Closing.

 

 
11


--------------------------------------------------------------------------------




  

7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER

 

The obligations of the Buyer to effectuate the Closing is subject to the
fulfillment, prior to the date of Closing, of each of the following conditions
(any one or more of which may be waived by the Buyer unless such condition is a
requirement of law).

 

7.1 Representations and Warranties. All representations and warranties of the
Company and the Seller contained in this Agreement and in any written statement,
exhibit or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby shall be true and correct in all respects as of
the date hereof and as of the Closing Date.

 

7.2 Covenants. The Company and the Seller shall have performed and complied in
all respects with all covenants and other agreements required by (or contained
in) this Agreement to be performed or complied with or by them prior to or at
the Closing Date.

 

7.3 No Actions. No action, suit, proceeding or investigation shall have been
instituted against the Seller or the Company, and be continuing before a court
or before or by a governmental body or agency, and be unresolved, to restrain or
to prevent or to obtain damages in respect of, the carrying out of the
transactions contemplated hereby or which might adversely affect the rights of
the Buyer to consummate the transactions contemplated hereby.

 

7.4 Approvals. The Seller and the Company shall have obtained all approvals and
consents to consummate this Agreement and the transactions to be consummated at
or immediately following the Closing, in accordance with all applicable laws,
rules and regulations.

 

7.5 Due Diligence. The Buyer shall have completed to its sole satisfaction its
due diligence of the Company, the Seller and all other items it deems necessary
and/or advisable, and shall be satisfied with the results thereof.

 

7.6 Closing Documents. The Buyer shall receive all of the documents (executed
where applicable) set forth in Section 2.2 and Section 2.3 of this Agreement,
which documents shall be in form and substance reasonably satisfactory to Buyer
and his legal counsel.

 

7.7 Resignation of Officers and Directors. Effective on the Closing Date, all
officers and directors of the Company shall have resigned as officers and
directors of the Company and they shall have appointed the Buyer as the
President, Chief Executive Officer and a director of the Company.

 

8. CONDITIONS PRECEDENT TO THE OBLIGATION TO THE COMPANY AND THE SELLER TO CLOSE

 

The obligations of the Company and the Seller to effectuate the Closing is
subject to the fulfillment, prior to the date of Closing, of each of the
following conditions (any one or more of which may be waived by the Buyer unless
such condition is a requirement of law).

 

8.1 Representations and Warranties. All representations and warranties of the
Buyer contained in this Agreement and in any written statement, Exhibit or other
documents delivered pursuant hereto or in connection with the transactions
contemplated hereby shall be true and correct in all material respects as of the
date hereof and as of the Closing Date.

 

 
12


--------------------------------------------------------------------------------




  

8.2 Covenants. The Buyer shall have performed and complied in all material
respects with all covenants and other agreements required by (or contained in)
this Agreement to be performed or complied with by him prior to or at the
Closing.

 

8.3 No Actions. No action, suit, proceeding or investigation shall have been
instituted against the Buyer, and be continuing before a court or before or by a
governmental body or agency, and be unresolved, to restrain or to prevent or to
obtain damages in respect of, the carrying out of the transactions contemplated
hereby, or which might materially and adversely affect the rights of the Seller
and the Company to consummate the transactions contemplated hereby.

 

8.4 Form 8-K. The Current Report on Form 8-K disclosing the Closing shall have
been reviewed and approved by the Company and the Seller.

 

9. INDEMNIFICATION BY THE COMPANY AND THE SELLER

 

9.1 Claims Against the Company and the Seller.

 

(a) The Company and the Seller, jointly and severally, shall indemnify and hold
the Buyer harmless from and against any loss, damage or expense (including
reasonable attorneys' fees) caused by or arising out of any claim made against
the Company:

 

(i) for any broker's or finder's fee or any similar fee, charge or commission
incurred by the Company and/or the Seller prior to or in connection with this
Agreement or the transaction contemplated hereby;

 

(ii) for any foreign, Federal, state or local tax of any kind arising out of or
by reason of the existence or operations of the Company and/or the Seller prior
to the Closing, including, without limitation, any payroll taxes owed by the
Company on account of compensation paid to any employee of the Company prior to
such date;

 

(iii) in respect of any salary, bonus, wages or other compensation of any kind
owed by the Company to its employees for services rendered on or prior to the
Closing;

 

(iv) for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of the Company prior to the Closing;

 

(v) in respect of any payable of the Company incurred prior to the Closing;

 

(vi) in respect of any Liability incurred on or before the Closing, including,
without limitation, with respect to the execution and performance of this
Agreement; and

 

(vii) for expenses required to be borne by the Company and/or the Seller under
the provisions of this Agreement.

 

 
13


--------------------------------------------------------------------------------




  

(b) Other Matters. The Company and the Seller, jointly and severally, shall also
indemnify and hold the Buyer and his affiliates, agents, representatives and,
heirs, harmless from and against any loss, damage or expense (including
reasonable attorneys' fees) caused by or arising out of (i) any breach or
default in the performance by the Company and the Seller of any covenant or
agreement of the Company or the Seller contained in this Agreement, (ii) any
breach of warranty or inaccurate or erroneous representation made by the Company
or the Seller herein or in any exhibit, certificate or other instrument
delivered by or on behalf of the Company and the Seller pursuant hereto, and
(iii) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal and accounting fees) incident to any of
the foregoing.

 

10. INDEMNIFICATION BY BUYER

 

The Buyer shall indemnify and hold harmless the Seller from and against all
loss, damage or expense (including reasonable attorneys' fees) caused by or
arising out of (i) any breach or default in the performance by the Buyer of any
covenant or agreement of the Buyer contained in this Agreement, (ii) any breach
of warranty or inaccurate or erroneous representation made by the Buyer herein
or in any certificate or other instrument delivered by or on behalf of the Buyer
pursuant hereto and (iii) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal and
accounting fees) incident to the foregoing.

 

11. NOTICE AND OPPORTUNITY TO DEFEND

 

Promptly after the receipt by Buyer or the Company and/or the Seller of notice
of any action, proceeding, claim or potential claim (any of which is hereinafter
individually referred to as a “Circumstance”) which could give rise to a right
to indemnification under this Agreement, such party (the “Indemnified Party”)
shall give prompt written notice to the party or parties who may become
obligated to provide indemnification hereunder (the “Indemnifying Party”). Such
notice shall specify in reasonable detail the basis and amount, if
ascertainable, of any claim that would be based upon the Circumstance. The
failure to give such notice promptly shall relieve the Indemnifying Party of its
indemnification obligations under this Agreement, unless the Indemnified Party
establishes that the Indemnifying Party either had knowledge of the Circumstance
or was not prejudiced by the failure to give notice of the Circumstance. The
Indemnifying Party shall have the right, at its option, to compromise or defend
the claim, at its own expense and by its own counsel, and otherwise control any
such matter involving the asserted liability of the Indemnified Party, provided
that any such compromise or control shall be subject to obtaining the prior
written consent of the Indemnified Party which shall not be unreasonably
withheld. An Indemnifying Party shall not be liable for any costs of settlement
incurred without the written consent of the Indemnifying Party. If any
Indemnifying Party undertakes to compromise or defend any asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise of or defense against any such asserted liability. All
costs and expenses incurred in connection with such cooperation shall be borne
by the Indemnifying Party, provided such costs and expenses have been previously
approved by the Indemnifying Party. In any event, the Indemnified Party shall
have the right at its own expense to participate in the defense of an asserted
liability.

 

 
14


--------------------------------------------------------------------------------




  

12. MISCELLANEOUS

 

 12.1 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns. No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder.

 

12.2  Notices. All notices, requests, claims, demands and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been duly given if delivered in person against written receipt, by facsimile
transmission, by email, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):

 

If to the Seller, as follows:

 

Jolanta Gajdzis 

_______________

 

Attn. _____________

 

Email:

 

If to the Buyers, as follows:

 

89-1 Hua Hui Yuan East Rd. Building 6, 

1 Dan Yuan 7-1. Yubei District, Chongqing China

 

with a copy (which shall not constitute notice) to:

 

David Lubin & Associates, PLLC 

108 S. Franklin Avenue 

Suite 10 

Valley Stream, NY 11580 

Telecopy: 516-887-8250 

Attn: David Lubin, Esq.  

david@dlubinassociates.com

 

 
15


--------------------------------------------------------------------------------




  

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
email, to the email address as provided in this Section, be deemed given upon
sending such email, (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the first business
day following the date sent by such overnight courier or upon receipt, or (v) if
delivered by mail in the manner described above to the address provided in this
Section, be deemed given on the earlier of the third business day following
mailing or upon receipt. In order for any such notice to be deemed given as
provided above, other than if sent by email, any such notice must also be
accompanied by an email to the recipient. In order for any such notice to be
deemed given that is sent by email as provided above, any such notice must also
be accompanied by sending such notice in the mail.

 

12.3 Waiver; Remedies. No delay on the part of any of the Seller, the Company or
Buyer in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of the Seller, the Company or
Buyer of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise of any other right, power or privilege hereunder. The rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies which the parties hereto may otherwise have at law or in equity.

 

12.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings (in writing, oral or otherwise) of the parties
relating thereto.

 

12.5 Amendment. This Agreement may be modified or amended only by written
agreement of the parties hereto.

 

12.6 Counterparts. This Agreement may be executed in multiple counterparts and
by facsimile each of which shall be an original, but all of which shall be
deemed to constitute one instrument. The delivery of an executed counterpart of
this Agreement by electronic means, including by facsimile or by "pdf"
attachment to email, shall be deemed to be valid delivery thereof binding upon
all the parties hereto.

 

12.7 Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to, arising out of or under this Agreement,
shall be brought solely and exclusively in a federal or state court located in
the City of New York. By its execution hereof, the parties hereby expressly
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City of New York and agree that any process in
any such action may be served upon any of them personally, or by certified mail
or registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them in the City of New
York. The parties hereto expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other party hereto of its reasonable counsel fees and
disbursements in an amount judicially determined.

 

12.8 Captions. All section titles or captions contained in this Agreement, in
any exhibit referred to herein or in any exhibit annexed hereto are for
convenience only, shall not be deemed a part of this Agreement and shall not
affect the meaning or interpretation of this Agreement.

 

 
16


--------------------------------------------------------------------------------




  

12.9 Confidential Information. Each party agrees that such party and its
representatives will hold in strict confidence all information and documents
received from the other parties and, if the transactions herein contemplated
shall not be consummated, each party will continue to hold such information and
documents in strict confidence and will return to such other party all such
documents (including the documents annexed to this Agreement) then in such
receiving party's possession without retaining copies thereof, provided,
however, that each party's obligations under this Section 12.9 to maintain such
confidentiality shall not apply to any information or documents that are in the
public domain at the time furnished by the others or that become in the public
domain thereafter through any means other than as a result of any act of the
receiving party or of its agents, officers, directors or stockholders which
constitutes a breach of this Agreement, or that are required by applicable law
to be disclosed.

 

12.10   Independent Counsel. This Agreement shall be construed to effectuate the
mutual intent of the parties. The parties and their counsel have cooperated in
the drafting and preparation of this Agreement, and this Agreement therefore
shall not be construed against any party by virtue of its role as the drafter
thereof. No drafts of this Agreement shall be offered by any party, nor shall
any draft be admissible in any proceeding, to explain or construe this
Agreement. Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

 

13. TERMINATION; WAIVER; NO SHOP

 

13.1 Termination. Notwithstanding anything herein or elsewhere to the contrary;
this Agreement may be terminated and the transactions provided for herein
abandoned at any time prior to the Closing as follows:

 

(a) By mutual written consent of the Buyer, Company and the Seller; or

 

(b) By the Buyer, if the Closing does not occur prior to October 21st, 2014
(unless extended by the parties or unless the failure to close is the result of
the actions of the Buyer).

 

13.2 Waiver. Any condition to the performance of any party hereto which legally
may be waived on or prior to the Closing may be waived at any time by the party
entitled to the benefit thereof by action taken or authorized by an instrument
in writing executed by the relevant party or parties. The failure of any party
at any time or times to require performance of any provision hereof shall in no
manner affect the right of such party at a later time to enforce the same. No
waiver by any party of the breach of any term, covenant, representation or
warranty contained in this Agreement as a condition to such party's obligations
hereunder shall release or affect any liability resulting from such breach, and
no waiver of any nature, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or of any breach of any other term, covenant,
representation or warranty of this Agreement.

 

 
17


--------------------------------------------------------------------------------




  

13.3 No Shop. Through the earlier of the Closing or the date of termination of
this Agreement pursuant to the terms hereof, neither the Company nor the Seller
shall, directly or indirectly, through any director, officer, employee, agent,
representative or otherwise (and each of said parties shall use reasonable
efforts to insure such persons shall not directly or indirectly) (i) solicit,
initiate or encourage the submission of inquiries, proposals or offers from any
person relating to (x) any business combination with respect to the Company,
including without limitation the issuance of any securities of the Company; or
(y) the sale of any of the assets and/or capital stock of the Company (in either
case, an "Alternative Transaction"), (ii) enter into or participate in any
negotiations, or initiate any discussions or continue any discussions initiated
by others, regarding any Alternative Transaction, or furnish to any other person
any information with respect to the assets or business of the Company or its
business for the purposes of pursuing a possible Alternative Transaction with
any other party, or (iii) otherwise participate in, assist, facilitate or
encourage any effort or attempt by any other person to do any of the foregoing,
except as required by law as fiduciaries. The Company shall promptly notify the
Buyer of any proposal or inquiry made to it or the Seller or any of its agents,
representatives, or otherwise with respect to any of the foregoing.

 

Remainder of Page Intentionally Omitted; Signature Page to Follow

 

 
18


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered on the day and year first above written.

 

 

  DINAMO CORP.           By: /s/ Jolanta Gajdzis       Name: Jolanta Gajdzis    
  Title: Sole Officer and Director          

SELLER:

 

/s/ Jolanta Gajdzis

Jolanta Gajdzis

 

BUYER:

 

/s/ Zhufeng Wang

Zhufeng Wang

 

BUYER:

 

/s/ Qingran Yang

Qingran Yang

 

BUYER:

 

/s/ De Hou Wang

De Hou Wang

  

 

19

--------------------------------------------------------------------------------